DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 4/25/2022, claims 2, 8, 18, 24-26, and 28 were amended, claims 1, 22, 23, and 27 were cancelled, and claims 30-33 were newly introduced. Accordingly claims 2-4, 7-14, 18, 24-26, 28 and 30-33 are currently pending in the application.
Allowable Subject Matter
Claims 2-4, 7-14, 18, 24-26, 28 and 30-33 are allowed over prior art of record.
Most relevant prior art of record is Wi et al. (CN 205823099 U) hereinafter Wei.
Regarding claim 2, Wei teaches  A noise management system for a window (“The present utility model relates to the technical field of sound insulation windows,” in ¶[0001]), the system comprising: an active noise control (ANC) module disposed in or adjacent a ventilation channel of the window (“There is a muffler channel on the upper part, and a noise reduction device and a passive sound absorption device are arranged in the muffler channel” in ¶[0006]) and configured to substantially cancel low-frequency noise entering the ventilation channel ; and a passive sound absorbing module disposed in or adjacent to the ventilation channel and configured to absorb both high-frequency noise entering the channel (“The noise is supported by the sound-absorbing material through the transparent ultra-micro perforated plate, in which the high-frequency noise is absorbed, and the remaining low-frequency noise and part of the intermediate-frequency noise are neutralized by the secondary sound travel 7,” in ¶[0028]) and harmonic sounds generated by the ANC module (“the unidirectional speaker emits anti-reflection waves. After elimination, it is absorbed again, and the residual noise is collected by the error sensor 6 and fed back to the active controller 8, which optimizes the algorithm and sends a signal to the secondary acoustic wave 7 to make it sound. the purpose of noise” in ¶[0028]),
Wei does not specifically disclose the system further comprising wherein the ANC module comprises at least one multi-cell transparent electroactive film speaker comprising a plurality of electroactive cells, and wherein each cell is individually operable for generating a sound signal anti-phase to the low-frequency noise.
The following is the reason for allowance of claim 2:
Wei alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises wherein the ANC module comprises at least one multi-cell transparent electroactive film speaker comprising a plurality of electroactive cells, and wherein each cell is individually operable for generating a sound signal anti-phase to the low-frequency noise,
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim. 
Regarding claims 3, 4, 7, 18, claims are allowed for their dependency on allowed claim 1.
Regarding claim 8, Wei teaches  A noise management system for a window (“The present utility model relates to the technical field of sound insulation windows,” in ¶[0001]), the system comprising: an active noise control (ANC) module disposed in or adjacent a ventilation channel of the window (“There is a muffler channel on the upper part, and a noise reduction device and a passive sound absorption device are arranged in the muffler channel” in ¶[0006]) and configured to substantially cancel low-frequency noise entering the ventilation channel ; and a passive sound absorbing module disposed in or adjacent to the ventilation channel and configured to absorb both high-frequency noise entering the channel (“The noise is supported by the sound-absorbing material through the transparent ultra-micro perforated plate, in which the high-frequency noise is absorbed, and the remaining low-frequency noise and part of the intermediate-frequency noise are neutralized by the secondary sound travel 7,” in ¶[0028]) and harmonic sounds generated by the ANC module (“the unidirectional speaker emits anti-reflection waves. After elimination, it is absorbed again, and the residual noise is collected by the error sensor 6 and fed back to the active controller 8, which optimizes the algorithm and sends a signal to the secondary acoustic wave 7 to make it sound. the purpose of noise” in ¶[0028]),
Wei does not specifically disclose the system further comprising wherein the passive noise absorbing module comprises mechano-electrical conversion elements and/or electro-thermal conversion elements.
The following is the reason for allowance of claim 8:
Wei alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises wherein the passive noise absorbing module comprises mechano-electrical conversion elements and/or electro-thermal conversion elements,
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 9-14, claims are allowed for their dependency on allowed claim 8.
Regarding claim 24, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the system of allowed claim 2 (see reasons for allowance ofc claim 2 above).
Regarding claims 25 and 26, claims are allowed for their dependency on allowed claim 24.
Regarding claim 28, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the system of allowed claim 2 (see reasons for allowance ofc claim 2 above).
Regarding claim 30, Wei teaches  A noise management system for a window (“The present utility model relates to the technical field of sound insulation windows,” in ¶[0001]), the system comprising: an active noise control (ANC) module disposed in or adjacent a ventilation channel of the window (“There is a muffler channel on the upper part, and a noise reduction device and a passive sound absorption device are arranged in the muffler channel” in ¶[0006]) and configured to substantially cancel low-frequency noise entering the ventilation channel ; and a passive sound absorbing module disposed in or adjacent to the ventilation channel and configured to absorb both high-frequency noise entering the channel (“The noise is supported by the sound-absorbing material through the transparent ultra-micro perforated plate, in which the high-frequency noise is absorbed, and the remaining low-frequency noise and part of the intermediate-frequency noise are neutralized by the secondary sound travel 7,” in ¶[0028]) and harmonic sounds generated by the ANC module (“the unidirectional speaker emits anti-reflection waves. After elimination, it is absorbed again, and the residual noise is collected by the error sensor 6 and fed back to the active controller 8, which optimizes the algorithm and sends a signal to the secondary acoustic wave 7 to make it sound. the purpose of noise” in ¶[0028]),
Wei does not specifically disclose the system further comprising the passive sound absorbing module comprising a sound absorption coefficient selected to absorb both high-frequency noise entering the channel and the harmonic sounds generated by the ANC module.
The following is the reason for allowance of claim 30:
Wei alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the passive sound absorbing module comprising a sound absorption coefficient selected to absorb both high-frequency noise entering the channel and the harmonic sounds generated by the ANC module.
The following is the reason for allowance of claim 30:
Wei alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprises wherein the passive sound absorbing module comprising a sound absorption coefficient selected to absorb both high-frequency noise entering the channel and the harmonic sounds generated by the ANC module,
Therefore, the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claim 31, claim is allowed for its dependency on allowed claim 30.
Regarding claim 32, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the system of allowed claim 30 (see reasons for allowance of claim 30 above).
Regarding claim 33, claim is allowed for its dependency on allowed claim 32.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654